Locher, J.
The issue presented in this case is whether privity of contract is a necessary element of an action in negligence brought by a vendee of real property against the builder-vendor. In overruling Insurance Co. v. Bonnie Built Homes (1980), 64 Ohio St. 2d 269 [18 O.O.3d 458], we hold today that privity of contract is not a necessary element of such an action.
In Mitchem v. Johnson (1966), 7 Ohio St. 2d 66 [36 O.O.2d 52], this court stated in paragraph three of the syllabus:
“A duty is imposed by law upon a builder-vendor of a real property structure to construct the same in a workmanlike manner and to employ such care and skill in the choice of materials and work as will be commensurate with the gravity of the risk involved in protecting the structure against faults and hazards, including those inherent in its site. If the violation of that duty proximately causes a defect hidden from revelation by an inspection reasonably available to the vendee, the vendor is answerable to the vendee for the resulting damages.”
In Mitchem, this duty ran only to the immediate vendee. No sound policy reasons exist to prevent the extension of this duty to all subsequent vendees as well.
Appellees urge us to reaffirm Bonnie Built Homes as being based on time-tested real property principles. Bonnie Built Homes was decided primarily on the rationale that an elimination of the privity element would render the vendor an insurer for all defects. It was felt that the vendor should not be held liable for all defects, because of “unforeseen ramifications.” (Bonnie Built Homes, quoting Strathmore Riverside Villas v. Paver Dev. Corp. [Fla. App. 1979], 369 So. 2d 971, 973.)
Today’s holding does not render the vendor an insurer for all defects, however remote. Nor are “unforeseen ramifications” an important consideration. Rather, vendors of real property will be held liable for damages proximately caused by their negligence in constructing, maintaining, or repairing the property sold. The duty spelled out in Mitchem runs now to all vendees, both original and subsequent.
This standard of negligence will require vendees to prove the traditional negligence elements. The vendor is not to be held strictly liable for defects. Our holding establishes only the duty. Vendees still have the burden of proving the breach of that duty, proximate causation, and damages. As Justice William B. Brown pointed out in his dissenting opinion in Bonnie Built Homes:
“Surely, to hold that a subsequent vendee * * * can bring an action in negligence against a builder-vendor is not equivalent to holding that such *5builder-vendor is an underwriter against economic loss not proximately caused by its negligence.” (Id. at 272.)
The extension of the duty of care in the real property context follows the trend of strong legal precedent in the area of products liability. In Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St. 2d 227 [35 O.O.2d 404], this court ruled, inter alia, that privity of contract is not necessary for a successful products liability action in tort. Notwithstanding claims to the contrary, privity of contract is no more valid a requirement in the context of real property than it is in the area of consumer products. Each may have defects undetectable even after reasonable investigation by the buyer. In either context, caveat emptor must give way to the negligence standard of liability.
Improved workmanship and accountability are promoted by an expansion of the scope of the duty as well. Were privity to be maintained as a necessary element for suits against vendors, it is conceivable that “strawman” vendees would be utilized by vendors to escape potential liability. The imposition of a negligence standard properly shifts the burden of loss to the negligent vendors.
We agree with the court of appeals, however, that the concealment claim was properly dismissed by summary judgment. Appellants have failed to allege facts to support this claim in their complaint, thereby presenting no genuine issue of material fact.
For the foregoing reasons, the judgment of the court of appeals is affirmed in part and reversed in part, and the cause is remanded to the trial court for a determination of the negligence claim.

Judgment accordingly.

Celebrezze, C.J., C. Brown and J. P. Celebrezze, JJ., concur.
C. Brown, J., concurs separately.
W. Brown, J., concurs in the syllabus and judgment only.
Sweeney and Holmes, JJ., dissent.